The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that the demurrer and motion to dismiss the petition herein and quash the rule in prohibition heretofore issued by this Court be and the same is hereby overruled and the demurrer of petitioners to the return to said writ be and the same is hereby sustained, and that the writ heretofore issued be and the same is hereby made permanent.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.